       Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                           THE DISTRICT OF COLUMBIA



APPRIO, INC.,                            Case No. 1:18-cv-2180-JDB

            Plaintiff,

            v.                           Oral Argument Requested

NEIL ZACCARI,

            Defendant.



   DEFENDANT NEIL ZACCARI’S REPLY IN SUPPORT OF HIS MOTION FOR
          RECONSIDERATION OF COURT’S ORDER GRANTING
PARTIAL SUMMARY JUDGMENT ON CONTRACTUAL ASSIGNMENT OF RIGHTS




                                          /s/ Kirk T. Schroder
                                         Kirk T. Schroder (VSB No. 27469)
                                         kschroder@schroderbrooks.com
                                         SCHRODER BROOKS PLC
                                         2310 West Main Street, Suite 108
                                         Richmond, Virginia 23220
                                         (804) 510-0700 (T)
                                         (804) 510-0707 (F)

                                         Counsel for Defendant Neil Zaccari


                                         HUNTON ANDREWS KURTH LLP
                                         2200 Pennsylvania Avenue NW,
                                         Washington, DC 20037
                                         (202) 955-1500 (T)
                                         (202) 778-2201 (F)

                                         Of Counsel for Defendant Neil Zaccari
            Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 2 of 9




                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 1

       A.        The Opposition Fails to Dispute that the Agreement Does Not Apply
                 Retroactively ........................................................................................................... 2

       B.        The Opposition failed to Identify any Evidence of Use of the Software by
                 Zaccari..................................................................................................................... 4

III.   CONCLUSION ................................................................................................................... 5




                                                                 -i-
          Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 3 of 9




       Defendant Neil Zaccari (“Zaccari”) respectfully submits this Reply Memorandum in

support of his Motion for Reconsideration of Court’s Order Granting Partial Summary Judgment

on Contractual Assignment of Rights (ECF 47) (“Motion”). Plaintiff Apprio, Inc. (“Apprio”) filed

its Opposition on July 30, 2021. (ECF 48.)

I.     INTRODUCTION

       Apprio begs the Court to ignore the obvious—that Apprio still has not identified any facts

that the Court can properly rely upon as the basis for the Court’s decision (ECF 45). The reason is

simple—there are no such facts in the record. Mr. Zaccari’s Motion identified two critical factual

and legal errors in the Court’s decision.

       First, the Motion explained that the Court’s decision has failed to determine the effective

date of the Agreement. In response, Apprio attempts to rely on an incorrect definition for the term

“My Services.” (Opp. at 5.) Apprio’s reading of the term My Services, however, is inconsistent

with the actual use of the term in the agreement.

       Second, the Motion explained that there is no evidence in the record that Mr. Zaccari ever

used the CRR Software in connection with his employment. Apprio’s Opposition confirms this

fact because it fails to identify any evidence establishing that Mr. Zaccari actually used the CRR

Software in his employment. (Id. at 13-14.)

       For these reasons, the Court should grant Mr. Zaccari’s Motion.

II.    ARGUMENT

       Contrary to Apprio’s assertions, the current situation is exactly the sort of circumstance in

which the Court should grant a motion for reconsideration. Apprio claims that “there is no

reasonable dispute that the CRR software for which Zaccari obtained registration [] was assigned

to Apprio under the agreement.” (Id. at 2.) The Motion, however, addresses actual errors of law

in finding that the software in question was assigned by Mr. Zaccari to Apprio under the


                                               -1-
           Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 4 of 9




Agreement. Apprio attempts to steer the Court away from addressing the errors of law asserted

by Zaccari in the Motion and asks to Court to adopt two “red herrings”:

                 “Zaccari first asserts that the Court failed to consider that Zaccari acknowledged

                  the Agreement no later than June 15, 2016, and now argues that the Agreement

                  has no effect to govern events occurring before June 15, 2016.” (Id. at 1.)

                 Zaccari’s second argument on reconsideration is merely a rehash of his argument

                  that [he] did not assign the CRR Software because he did not use it in connection

                  with his employment.” (Id. at 2.)

Rather than addressing the errors of law presented in the Motion, which provide a sufficient basis

to modify and correct the Court’s decision, Apprio resorts to misrepresenting the record. Apprio’s

misrepresentations, however, should be disregarded by the Court.

         A.       The Opposition Fails to Dispute that the Agreement Does Not Apply
                  Retroactively

         In the Motion, Zaccari explained that the effective date of the Agreement is critical because

it determines the Agreement mechanism through which the ownership of the base code and the update

may be transferred.1 (Mot. at 4.)

         The Court’s decision fails to determine the effective date of the Agreement, and this is a clear

error. In response, Apprio argues that the effective date of the Agreement is irrelevant because the

Agreement governs the entire period of Zaccari’s employment. (Opp. at 4.) In support for this

argument, Apprio contents—albeit incorrectly—that the term My Services should be defined as

“[a]t all times during my employment.” (Id. at 5.)



1
         Apprio’s Complaint is misleading where it states in paragraph 52 that: “Apprio and Zaccari entered into the
Agreement, a copy of which is attached as Exhibit E, which is a valid contract supported by consideration, on or about
November 2, 2015.” (Emphasis Added.) However, we now know, as a result of discovery to date, through Apprio’s
own witness, Darryl Britt, by affidavit, sworn under oath, that the Agreement was acknowledged by Mr. Zaccari on
June 15, 2016. (ECF 31-15, Ex. K.)


                                                        -2-
           Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 5 of 9




         Apprio’s argument, however, is inapposite for a simple reason—Apprio incorrectly reads

the temporal phrase “at all times” into the definition of My Services. The correct reading of My

Services should interpret the term only as a service without any temporal scope, and thus, My

Services can only refer to “my employment,” as provided in paragraph 1.1 of the Agreement. (ECF

31-14 at 2.) This reading is also consistent with the actual use of the term in the Agreement. Indeed,

in numerous provisions, the relevant timeframe for My Services is explicitly stated before the term

is referenced. (See, e.g., id. at 2 (“During the term of My Service”); 3 (“in the course of My

Service”); 3 (“during the period of My Service”); 3 (“for the period of My Service and for two

(2) years after”).) It would be absurd to specify any timeframe for My Services if the term actually

defined an effective timeframe. As such, the language of “[a]t all times” only applies to paragraph

1.1 of the Agreement and no other paragraph.

         Moreover, the Agreement contains a choice of law clause that states the contract “will be

governed by and construed according to the laws of the District of Columbia . . . .” (Id. at 4.)

“[S]tate law principles govern construction of contracts, and other copyright-related matters, such

as determination of ownership by transfer (outside an infringement action), are generally for the

state courts.” Nat’l Broad. Co. v. Copyright Royalty Tribunal, 848 F.2d 1289, 1295 (D.C. Cir.

1988).

         Under D.C. law, a contract whereby an employee assigns to his/her employer the right to

any inventions that he/she creates does not apply to inventions the employee created prior to the

execution of the contract. See Fox v. Kingsland, 81 F. Supp. 433, 438 (D.D.C 1948), aff’d sub

nom. Marzall v. Fox, 180 F.2d 45 (D.C. Cir. 1950); see also Bailey v. Chattem, Inc., 684 F.2d 386,

391 (6th Cir. 1982). Moreover, the agreement cannot apply retroactively to deny Zaccari of the

rights or benefits that he accrued prior to the date that he entered into the contract. See Nattah v.




                                                -3-
            Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 6 of 9




Bush, 605 F.3d 1052, 1057-58 (D.C. Cir. 2010); Peck v. SELEX Sys. Integration, Inc., 270 F. Supp.

3d 107, 114 (D.D.C. 2017), aff’d, 895 F.3d 813 (D.C. Cir. 2018); see also Shelton v. The Ritz

Carlton Hotel Co., LLC, 550 F. Supp. 2d 74, 79 (D.D.C. 2008), modified on other grounds on

reconsideration, No. CV 07-2171 (RMC), 2008 WL 11492751 (D.D.C. June 17, 2008). In the

absence of such language, a contract between an employer and employee operates only

prospectively. Id. Here, the Agreement does not require retroactive application of its provisions.

Hence, the Agreement should be deemed to operate solely on a prospective basis.

       Moreover, even if the Court is inclined to define My Services to include “[a]t all times,”

the term is ambiguous—at best. See Mattel, Inc. v. MGA Entm’t, Inc., 616 F.3d 904 (9th Cir.

2010), as amended on denial of reh’g (Oct. 21, 2010). Like this case, Mattel also concerned an

employee invention agreement. There, the court stated: “The phrase ‘at any time during my

employment’ is ambiguous.” Id. at 912. Thus, extrinsic evidence of the parties’ intent was

required to resolve the ambiguity. The court went on to find that “[b]ecause the agreement’s

language is ambiguous and some extrinsic evidence supports each party’s reading,” summary

judgment could not be properly entered on the issue. Id. at 913.

       B.       The Opposition failed to Identify any Evidence of Use of the Software by
                Zaccari

       The Motion explained that Zaccari never used the CRR Software in his employment, and

therefore, he is not under any obligation to assign the CRR Software (or at least the base code) to

Plaintiff. (Mot. at 5.) The Motion further explained that the undisputed evidence in the record

clearly shows that Zaccari never used either the CRR Software or the base code in connection with

his employment. (Id.) In response, Apprio states that Zaccari provided the software to DCMA

when his supervisor at work instructed him to do so. (Mot. at 13.) Apprio also points out that CRR

Software was made a condition of Zaccari’s employment. (Id.)



                                               -4-
           Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 7 of 9




        Apprio, however, does not explain how turning over a software to an employer is using

the software in connection with an employee’s employment. Apprio seems to suggest that Zaccari

turned over his software as part of his routine job duties. However, Zaccari only surrendered his

software under threat of loss of employment. And he never used the software in connection with

his employment. In fact, Apprio has not even shown that anyone else at Apprio used the software

because the software was simply turned over to the government.

        In short, the CRR Software is not a Prior Invention under the Agreement and cannot be

assigned to Apprio as a matter of fact or law.2

III.    CONCLUSION

        For the foregoing reasons and the reasons provided in the Motion, Mr. Zaccari respectfully

requests that this court reconsider its June 1, 2021 Order and deny Plaintiff’s Motion for Partial

Summary Judgment on Contractual Assignment of Rights.




2
         In addition, concluding that the CRR Software was incorporated into Zaccari’s work product for Apprio
ignores the alleged infringement of the CRR Software by Discover Technologies and DCMA, which is the only work
product by anyone that it was incorporated into.


                                                    -5-
         Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 8 of 9




Dated: August 20, 2021                     Respectfully Submitted,

                                            /s/ Kirk T. Schroder
                                           Kirk T. Schroder (VSB No. 27469)
                                           kschroder@schroderbrooks.com
                                           SCHRODER BROOKS PLC
                                           2310 West Main Street, Suite 108
                                           Richmond, Virginia 23220
                                           (804) 510-0700 (T)
                                           (804) 510-0707 (F)

                                           Counsel for Defendant Neil Zaccari


                                           HUNTON ANDREWS KURTH LLP
                                           2200 Pennsylvania Avenue NW,
                                           Washington, DC 20037
                                           (202) 955-1500
                                           (202) 778-2201

                                           Of Counsel for Defendant Neil Zaccari




                                     -6-
          Case 1:18-cv-02180-JDB Document 49 Filed 08/20/21 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on August 20, 2021, I filed a true and correct copy of the foregoing

document via the Court’s electronic-filing system, which will send electronic notification of such

filing to all counsel-of-record in this action.



                                                         /s/ Kirk T. Schroder
                                                        Kirk T. Schroder (VSB No. 27469)
                                                        kschroder@schroderbrooks.com
                                                        SCHRODER BROOKS PLC




                                                  -7-
